Citation Nr: 1125611	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  09-46 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill). 

(The issue of entitlement to recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining the age of 18, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 11, 1977 to September 14, 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) Education Center in Buffalo, New York.  In that decision, the RO denied entitlement to Chapter 30 education benefits.  

The Veteran testified before the undersigned at a January 2011 hearing at the RO in New York, New York (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  The Veteran served on active duty from March 11, 1977 to September 14, 1979.

2.  The Veteran's delimiting period for receiving Chapter 30 education benefits expired on September 15, 1989.

3.  The Veteran's request for Chapter 30 education benefits was received on May 21, 2009, more than one year after the expiration of his 10-year period of eligibility, and he did not submit a timely request to extend the period of eligibility.

4.  The Veteran has not provided evidence of good cause to extend the time limit for requesting an extension of his delimiting date.



CONCLUSION OF LAW

The criteria for eligibility for Chapter 30 education benefits have not been met.  38 U.S.C.A. §§ 3011(a)(1)(B), 3031, 3452(a)(1), 3462 (West 2002); 38 C.F.R. §§ 21.1033, 21.1042, 21.7135(s), 21.7042(a), 21.7044(a), 21.7050, 21.7051(a) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

There are certain instances where the VCAA does not apply because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  This is indeed the situation in this case.  The facts are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to eligibility for education benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004 (June 23, 2004).

Analysis

Eligibility for educational assistance under Chapter 34 was established for those veterans who (A) served for a period of more than 180 days, any part of which occurred after January 31, 1955, and before January 1, 1977, and who were discharged or released therefrom under conditions other than dishonorable; (B) who contracted with the Armed Forces and were enlisted in or assigned to a reserve component prior to January 1, 1977, and as a result of such enlistment or assignment served on active duty for a period of more than 180 days, any part of which commenced within 12 months after January 1, 1977, and were discharged or released therefrom under conditions other than dishonorable; or (C) were discharged or released from active duty, any part of which was performed after January 31, 1955, and before January 1, 1977, or following entrance into active service from an enlistment provided for under subparagraph (b) because of a  service-connected disability.  38 U.S.C.A. § 3452(a)(1).  

Pursuant to 38 U.S.C.A. § 3462 and 38 C.F.R. § 21.1042, an eligible person's ending date of eligibility for educational assistance benefits under Chapter 34 was ten years after his release from active duty, or December 31, 1989, whichever was earlier.  Thus, under the law and regulation cited above, all eligibility ended on December 31, 1989.  Furthermore, the entire Chapter 34 program was discontinued by law effective January 1, 1990, and no benefits can be paid under that program on or after that date.  38 U.S.C.A. § 3462(e).  

If, on December 31, 1989, an individual was eligible for Chapter 34 education benefits, had remaining entitlement thereto and met certain additional criteria, he could be eligible to convert those benefits in order to receive educational assistance under Chapter 30.  38 U.S.C.A. § 3011(a)(1)(B).  

To convert Chapter 34 benefits to Chapter 30 benefits, a claimant must have served on active duty at any time during the period between October 19, 1984, and July 1, 1985, and have continued on active duty without a break in service for three years after June 30, 1985, or have been discharged after June 30, 1985 for a service-connected disability, a preexisting medical condition not characterized as a disability, hardship, convenience of the Government after serving 30 months of a three-year enlistment, involuntarily for convenience of the Government as a result of a reduction in force, or for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a). 

Exceptions to the 10 year limit for educational assistance benefits provide that the 10-year period can be extended if (1) the individual was initially prevented from establishing eligibility for educational assistance due to the character of his discharge, but was later able to establish eligibility as a result of a change, correction, modification, or other corrective action by competent military authority, (2) the individual was captured and held as a prisoner of war by a foreign government or power after his last discharge or release from active duty, (3) the individual was prevented from pursuing his chosen program of education before the expiration of the 10-year period because of a physical or mental disability not the result of his own willful misconduct, (4) the individual was enrolled in an educational institution regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired during a quarter or semester, or (5) the individual was enrolled in an educational institution not regularly operated on the quarter or semester system and the period of entitlement under 38 U.S.C.A. § 3013 expired after a major portion of a course was completed.  38 U.S.C.A. § 3031(b), (c), (d), and (f); 38 C.F.R. §§ 21.7050(f), (g), 21.7051(a), 21.7135(s).

VA must receive a claim for an extended period of eligibility by the later of the following dates:  (1) one year from the date on which a veteran's original period of eligibility ended, or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him from beginning or resuming a chosen program of education.  38 C.F.R. § 21.1033(c). 

VA may extend for good cause a time limit within which a claimant is required to act to perfect a claim or challenge an adverse VA decision.  VA may grant such an extension only when the following conditions are met: (1) when a claimant requests an extension after expiration of a time limit, he must take the required action concurrently with or before the filing of that request; and (2) the claimant must show good cause as to why he could not take the required action during the original time period and could not have taken the required action sooner.  38 C.F.R. § 20.1033(e)(1).

Evidence associated with the Veteran's claims file reflects that he was granted basic eligibility for Chapter 34 education benefits and received benefits under that program for various periods between February 1984 and September 1985.  He essentially contends that he did not exhaust these benefits and wants to use any remaining educational benefits and that he did not receive certain checks that were sent to him in December 1986.

The Veteran's only verified period of active duty was from March 11, 1977 to September 14, 1979.  Ten years from the date of his discharge from active duty was September 15, 1989.  Therefore, the Veteran's delimiting date is September 15, 1989 and he became ineligible for VA educational assistance after that date.

The Veteran's claim for Chapter 30 education benefits was received by the RO on May 21, 2009.  As he was not eligible for VA education benefits after September 15, 1989, the Board finds that the Veteran had no entitlement remaining to receive Chapter 34 education benefits as of December 31, 1989, and therefore conversion to Chapter 30 education benefits is not warranted.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7044(a)(2).  

The Veteran has also not reported, nor does the evidence otherwise reflect, that he submitted any request to extend his delimiting date beyond September 15, 1989 for any of the reasons previously listed.  As his claim for benefits was received after that date, he is not entitled to Chapter 30 education benefits regardless of whether any other prerequisites for such benefits have been met.  

To the extent that the Veteran's May 2009 claim may be considered a request to extend his delimiting date, as explained above his original period of eligibility for Chapter 34 education benefits ended on September 15, 1989.  Although the evidence reflects that the Veteran has a long history of psychiatric treatment and he is service-connected for schizophrenia, effective January 2, 1990, he has not reported and there is no evidence that any physical or mental disability prevented him from beginning or resuming a chosen program of education.  Thus, the latest date on which he could have submitted a request to extend his eligibility for such benefits was September 15, 1990.  See 38 C.F.R. § 21.1033(c).  As the Veteran's claim was not received by the RO until May 21, 2009, it does not qualify as a timely request for an extension within one year of the end of his period of eligibility.  See Id.  

The Veteran has offered no further explanation as to why he did not submit a timely request to extend the delimiting date.  Thus, the evidence of record does not demonstrate good cause for why the Veteran failed to file a timely request for an extension of his delimiting date.  See 38 C.F.R. § 21.1033(e)(1).  

Moreover, the evidence fails to establish that the Veteran served on active duty since he separated from service in September 1979.  He did not serve on active duty at any time during the period between October 19, 1984, and July 1, 1985, and he was not discharged from active duty after June 30, 1985.  Thus, the evidence does not demonstrate that the Veteran meets these requirements to convert his Chapter 34 benefits to Chapter 30 benefits.  The Board further notes that the Veteran is not otherwise shown to be eligible for Chapter 30 education assistance benefits because he served on active duty prior to June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(B); 38 C.F.R. § 21.7042(a).  

The Veteran has contended on several occasions, including during the January 2011 hearing, that he did not receive authorized payments for education received at Medgar Evers College (Medgar) from September to December 1985.  He reported the problem to VA and was told that a benefit check would be sent for that period, but he allegedly never received the checks.  Thus, he contends that he is still owed education benefits for the period from September to December 1985.

A  December 1985 letter received by VA from the Veteran confirms that he reported that he had not received payment for education received at Medgar for the entire semester from September to December 1985.  In a December 1986 letter, he was notified that a payment was authorized and that he would receive a check shortly.  Furthermore, the October 2009 decision reflects that he was awarded benefits for education at Medgar for the period from September to December 1985.

The evidence of record appears to indicate that the Veteran was, in fact, paid the proper compensation for the period in question and he did not report non-receipt of the checks for this period until October 2009, nearly 23 years after the check was apparently sent.  He is certainly competent to report that he did not receive a benefit check.  However, in light of the December 1986 letter which stated that a check was being sent, the October 2009 decision which reveals that education benefits were awarded for the period in question, and the fact that the Veteran did not indicate that he did not receive such benefits until nearly 23 years later, the Board concludes that his allegation of non-receipt of a benefit check for the period from September to December 1985 is not credible.

Furthermore, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  An allegation of non-receipt, by itself, is insufficient to rebut the presumption of regularity.  Id.  

Since VA appears to have sent the Veteran's benefit check to his address of record and there is no indication of any returned checks or returned mail in his claims file, it must be presumed that the check was properly sent and received by the Veteran.

The legal criteria in this case are clear and the pertinent facts are not in dispute.  The Veteran was not entitled to VA education benefits after his delimiting date of September 15, 1989 and he did not submit a timely request to extend the delimiting date.  Unfortunately, the Board has no authority to create exceptions, or to overturn or to disregard this very specific limitation on the award of education benefits.  38 U.S.C.A. § 7104(a) (West 2002); see Harvey v. Brown, 6 Vet. App. 416, 423 (1994) (payments of money from the Federal Treasury are limited to those authorized by statute).  In Harvey, the United States Court of Appeals for Veterans Claims pointed out that it is a federal crime, punishable by fine and imprisonment, for any Government officer or employee to knowingly spend money in excess of that appropriated by Congress.  Id. at 424, citing OPM v. Richmond, 496 U.S. 414, 430, 110 S.Ct. 2465, 2474 (1990).

Where, as here, the law and not the evidence is dispositive, the Veteran's claim for education benefits under the provisions of Chapter 30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to education benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


